UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4812


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANDREW JULIAN ATKINSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:11-cr-00063-NCT-2)


Submitted:   March 19, 2013                 Decided:   March 27, 2013


Before KING, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stacey D. Rubain, QUANDER & RUBAIN, P.A., Winston-Salem, North
Carolina, for Appellant. Graham Tod Green, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               In accordance with a written plea agreement, Andrew

Julian Atkinson pled guilty to attempted armed bank robbery, 18

U.S.C. § 2113(d) (2006), and carrying and using, by brandishing,

a firearm during and in relation to a crime of violence, 18

U.S.C.    § 924(c)(1)(A)(ii)                 (2006).      He     received      an    aggregate

sentence of sixty months in prison.                       Atkinson now appeals.              His

attorney       has    filed        a     brief   in     accordance        with      Anders    v.

California,      386        U.S.       738   (1967),     stating    that       there   are    no

meritorious issues for appeal.                         Atkinson was notified of his

right to file a pro se brief, but has not filed such a brief.

Finding no error, we affirm.

               Our review of the transcript of Atkinson’s Fed. R.

Crim.     P.     11     hearing          discloses       that      the    district       court

substantially complied with the Rule.                          Further, the transcript

establishes          that     Atkinson         entered     his     plea     knowingly        and

voluntarily and that there was a factual basis for the plea.                                  We

therefore affirm the convictions.

               Further, we conclude that the district court did not

abuse its discretion in imposing sentence.                           See Gall v. United

States,    552       U.S.     38,       51    (2007).       First,       the     sentence     is

procedurally reasonable.                     In this regard, the court correctly

calculated Atkinson’s Guidelines range, considered the relevant

18 U.S.C. § 3553(a) (2006) factors, and sufficiently explained

                                                 2
the sentence, which encompassed both a downward departure and

the court’s grant of the Government’s 18 U.S.C. § 3553(e) (2006)

motion based on Atkinson’s substantial assistance.                           Second, our

review of the sentencing transcript establishes that, based on

the   totality        of   the     circumstances,      the   sentence        is    free    of

substantive error.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.          We    therefore         affirm     Atkinson’s        convictions         and

sentence.       This court requires that counsel inform Atkinson, in

writing,    of    the      right    to   petition     the    Supreme     Court      of    the

United States for further review.                   If Atkinson requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                       Counsel's motion must

state that a copy of the motion was served on Atkinson.

            We dispense with oral argument because the facts and

legal    contentions        are     adequately      presented    in     the       materials

before    the    court      and     argument      would   not   aid    the    decisional

process.

                                                                                   AFFIRMED




                                             3